                                                                                            	
October 8, 2018

VIA ECF ONLY
Hon. Paula Xinis
United States District Court for the District of Maryland
6500 Cherrywood Lane, Suite 400
Greenbelt, Maryland 20770

RE: RoyaltyStat, LLC v. IntangibleSpring Corp. v. Silva, 15-cv-3940-GJH; Request
for Conference

Dear Judge Xinis:

      Counsel for Defendants IntangibleSpring Corp. and Raul Pacheco hereby
request a conference to discuss outstanding discovery issues between the parties that
have been unable to be resolved through the agreement or good faith negotiations of
counsel. Each area of dispute is outlined below.

      1. Database Protocols. The parties have agreed to disclose their respective
         databases for review and inspection by attorneys and expert witnesses
         under an “attorneys’ eyes only designation.” To do so, the parties have
         agreed to utilize a third-party provider to take deposit of the parties’
         respective databases and to limit access to those databases by unauthorized
         third parties. The parties disagree, however, whether attorneys and experts
         should be able to access the databases via remote means or whether the
         inspection of the databases should be limited to an on-site inspection only.
         Since lead counsel for IntangibleSpring is located outside of the State of
         Maryland, and because the databases are already located on cloud servers,
         IntangibleSpring has requested that the databases be made available
         remotely because limiting access to on-site inspection would substantially
         increase discovery costs for IntangibleSpring without providing any
         additional level of safety to either party. RoyaltyStat, however, disagrees,
         and maintains that only on-site inspection is proper.




                                                                                        	
	


       The parties also disagree on the scope of their production. IntangibleSpring
       has agreed to provide access to its full, current license agreements
       database. RoyaltyStat, however, is only willing to produce portions of its
       database through September 23, 2011, which is the date on which Mr.
       Pacheco was terminated. In the parties’ meet and confer, counsel for
       IntangibleSpring stated that IntangibleSpring would agree to this proposal if
       RoyaltyStat would limit its claims for copyright infringement and trade secret
       misappropriation to the records contained within its database as of
       September 23, 2011. RoyaltyStat, however, is not willing to limit its claims.
       Under RoyaltyStat’s proposal, IntangibleSpring would be unable to rebut
       RoyaltyStat’s claims of infringement to the extent they relate to information
       within its database after September 23, 2011 because its attorneys and
       expert would be unable to examine that information.

    2. Trade Secret Statement. The parties also disagree on whether RoyaltyStat
       must be required to provide specific identification of its trade secrets prior
       to IntangibleSpring’s disclosure of its database. Such a statement is
       customary in trade secret cases and is required in most jurisdictions. See
       Leucadia Inc. v. Applied Extrusion Techs., Inc., 755 F. Supp. 635, 637 (D. Del.
       1991) “As both this Court and the Delaware Court of Chancery have
       recognized, disclosure of plaintiff’s trade secrets prior to discovery of
       defendant may be necessary to enable the defendant and ultimately the
       Court to ascertain the relevance of plaintiff’s discovery.”); see also Ikon
       Office Sols., Inc. v. Konica Minolta Bus. Sols. U.S.A., Inc., No. 3:08-CV-539-
       RLV-DCK, 2009 WL 4429156, at *4 (W.D.N.C. Nov. 25, 2009);
       Morgardshammar, Inc. v. Dynamic Mill Servs. Corp., No. 3:09-CV-379-RJC-
       DCK, 2009 WL 10685154, at *2 (W.D.N.C. Nov. 19, 2009 (“To the extent the
       Defendants ask for identification of the trade secrets at issue, ‘[o]rdering the
       listing of trade secrets at the outset of the litigation is a common
       requirement.’”) (citing Porous Media Corp. v. Midland Brake, Inc., 187 F.R.D.
       598, 599-600 (D. Minn. 1999)). California maintains a strict statutory
       requirement for a trade secret statement. See Cal. Civ Code § 2019.210
       (requiring the plaintiff to provide a disclosure statement identifying the
       trade secret(s) at issue with “reasonable particularity.”). The purpose
       underlying this requirement is that the tactical advantages given to a plaintiff
       from non-identification “are too tempting for a plaintiff to voluntarily
       provide such identification. In a typical case, the plaintiff has filed suit
       against a recently departed employee who joined or started a competing
       business, and then provide little more than a list of high-level, generic
       categories in which its trade secrets are said to reside.” Charles Tait Graves




                                                                                          	
	


             & Brian D. Range, Identification of Trade Secret Claims in Litigation:
             Solutions for a Ubiquitous Dispute, 5 Nw. J. Tech. & Intell. Prop. 68 (2006).

             Plaintiff asserts that it does not need to provide a trade secret statement
             because the parties’ respective experts will examine the parties’ databases
             and create a factual statement about their similarities that may then be used
             to determine which, if any, trade secrets have been misappropriated. This,
             however, is an inappropriate and inaccurate statement of the law. The
             purpose of defining a trade secret statement at the outset is to ensure that
             the ball does not move throughout litigation and that both parties are aware
             of the item or items that are claimed to be protected. If Plaintiff’s position is
             accepted, then Defendants will be left at a substantial disadvantage because
             they will be unable to attack Plaintiff’s claims of protection on a motion for
             summary judgment because they do not know what to look for. Further, if
             Plaintiff’s description of its trade secrets changes after the databases have
             been examined, Defendants will be put at a disadvantage because they will
             not have an opportunity to gather more evidence to rebut or attack
             Plaintiff’s ever-moving definition of its trade secrets.

          3. Production and Identification of Employees and Independent Contractors
             of RoyaltyStat. Throughout discovery Defendants have requested that
             Plaintiff produce a list of the independent contractors and employees of
             RoyaltyStat throughout the relevant time period, including their positions
             and dates of employment/contract and termination. Defendants have
             requested this information because they seek to tie RoyaltyStat to a timeline
             of who worked, when they worked, and what they worked on because one
             of the primary facts in dispute is whether RoyaltyStat has adequate
             copyright or trade secret rights to maintain its claims and whether those
             rights were properly assigned to RoyaltyStat. To date, RoyaltyStat has been
             unwilling to provide this information.

    Defendants respectfully requests that the Court hold a telephone conference with the
    parties to address and resolve these disputes.

                                            Sincerely,




                                            John Di Giacomo



                                                                                                 	
	


    Lead counsel for Defendants



    /JPL/

    John P. Lynch
    Local counsel for Defendants




                                   	
